DETAILED ACTION
Claims 1, 4-6, 8, 9, 12, 13, and 15-20 are pending. Claims 1, 8, and 13 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021, has been entered.
Response to Amendment
This office action is responsive to the amendment filed on May 11, 2021.  As directed by the amendment: claims 1, 8, and 13 have been amended.  Thus, claims 1, 4-6, 8, 9, 12, 13, and 15-20 are presently pending in this application.
Applicant’s amendment to the claims has overcome the 35 USC §112(a) rejections.
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections. 
Response to Arguments
Applicant's arguments filed May 11, 2021 have been fully considered but they are not persuasive.

The examiner has further utilized Honda et al. (US 4677818) in an effort to advance prosecution.
Further, Alasentie et al. (US 20140305745) is cited in the PTO-892 form to indicate that carbon fibers, glass fibers, aramid fibers, polymer fibers, nylon fibers are functional equivalents and each could be utilized in place of the other (see para. 0014).   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a matrix material” in line 8, however claim 13 also recites “a matrix material” in line 5.  It is unclear if the recitation in line 8 is intended to be the same as, or different than the recitation in line 5.  The examiner has interpreted these to be the same matrix.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 13, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. (US 4677818).
Regarding claim 1, Honda describes a tension member (composite rope 1b, see Fig. 5) for a lifting and/or hoisting system comprising: a core (fiber core 1) including a plurality of individual load carrying fibers arranged unidirectionally (bundled parallel to form core, col. 2, ll. 50-52), substantially in a direction parallel to a tension member length and arranged in a matrix material (epoxy resin, col. 2, ll. 58-61, impregnated with resin, col. 3, ll. 43-45); and an outer layer (braid 6)  secured to the core including a 
Regarding claim 4, the member of Honda includes wherein the matrix material is one or more of polyurethane, vinylester or epoxy (epoxy resin, col. 2, ll. 58-61).  
Regarding claim 5, the member of Honda includes wherein the plurality of outer fibers are formed from the same material as the plurality of load carrying fibers (glass fiber may be used at fiber for coating the core, col. 3, ll. 53-57).
Regarding claim 19, the member of Honda includes wherein the matrix material (resin) is intermingled with the outer layer (the outer layer is utilized so as to prevent completely the leakage of the resin from the fiber bundles, thus the resin intermingles, inasmuch as claimed, with the outer layer, col. 3, ll. 65-67, col. 4, ll. 1-2).  

Regarding claim 13, Honda describes a method of forming a tension member (composite rope 1b) for an elevator system comprising: arranging a plurality of load carrying fibers along a length of the tension member (bundled parallel to form core, col. 2, ll. 50-52); retaining the plurality of load carrying fibers in a matrix material to define a core (epoxy resin, col. 2, ll. 58-61, impregnated with resin, col. 3, ll. 43-45, core 1); the core including the plurality of individual load carrying fibers arranged unidirectionally , 
Regarding claim 16, the method of Honda includes forming the tension member via a continuous manufacturing process (see Fig. 3 depicting continuous process).  
Regarding claim 18, the method of Honda includes wherein the plurality of outer fibers are formed from the same material as the plurality of load carrying fibers (glass fiber may be used at fiber for coating the core, col. 3, ll. 53-57).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1, 4-5, 19, 13, 15, and 18 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Breite et al. (US 20150307321) (Fig. 4 embodiment) in view of De Angelis (US 6314711).
Regarding claim 1, Breite describes a tension member (hoisting member 400) for a lifting and/or hoisting system comprising: a core (core 402) including a plurality of individual load carrying fibers (strength component 404) arranged in a matrix material (matrix material 406); and an outer layer (sheathing 412) secured to the core including a plurality of outer fibers (sheathing is formed of CNT “carbon nanotube” tapes, para. 0020) arranged around a perimeter of the core (positioned around core 402, see Fig. 4, para. 0020), the outer layer including one or more outer fibers arranged off-axis (the sheathing 412 is spaced from the central axis) relative to the load carrying fibers (404) of the core (spaced from central load carrying fibers 404), wherein the plurality of outer fibers (carbon nanotube tapes) are braided (para. 0020) to form the outer layer (412); wherein the plurality of load carrying fibers (404) comprise one or more of carbon, glass (CNT combined with other material such as fiberglass which by definition includes glass fibers, para. 0012), nylon, and polymer fibers. 
Breite does not explicitly describe that the fibers are arranged unidirectionally, substantially in a direction parallel to a tension member length.
In related art for elevator and other wires, De Angelis describes a synthetic fiber rope in which the fibers of the core 19 are laid unidirectionally, substantially in a direction parallel to a tension member length (see Fig. 2 depicting layout of various strands 9-12).  

Regarding claim 4, the tension member of Breite as modified includes wherein the matrix material (406) is one or more of polyurethane, vinylester or epoxy (matrix material described as epoxy, para. 0012).  
Regarding claim 5, the tension member of Breite as modified includes wherein the plurality of outer fibers (412) are formed from the same material as the plurality of load carrying fibers (both can be made utilizing glass fibers, para. 0012, 0020).  
Regarding claim 19, the member of Breite as modified includes wherein the matrix material (406) is intermingled with the outer layer (CNT surrounded or embedded in matrix material, para. 0019).  
Regarding claim 13, Breite describes a method of forming a tension member (hoisting member 400) for an elevator system comprising: arranging a plurality of load carrying fibers (strength component 404) along a length of the tension member (hoisting member 400); retaining the plurality of load carrying fibers (404) in a matrix material (matrix material 406) to define a core (core 402); and enclosing the core in an outer layer (sheathing 412) including a plurality of outer fibers (CNT “carbon nanotube” tapes, para. 0020) arranged around a perimeter of the core (positioned around core 402, see Fig. 4, para. 0020), the outer layer including one or more outer fibers arranged off-axis (the sheathing 412 is spaced from the central axis) relative to the load carrying fibers of 
Breite does not explicitly describe that the fibers are arranged unidirectionally, substantially in a direction parallel to a tension member length.
In related art for elevator and other wires, De Angelis describes a synthetic fiber rope in which the fibers of the core 19 are laid unidirectionally, substantially in a direction parallel to a tension member length (see Fig. 2 depicting layout of various strands 9-12).  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the direction of the strands of Breite to be as described in De Angelis in order to maximize the properties of the carbon fiber (having high tensile strength), that is, to maximize the tensile strength of the strands, rather than twisting the strands.
Regarding claim 15, the method of Breite further includes impregnating the outer layer (412) with an outer matrix material (see Fig. 4 in which the sheathing 412 extends into the matrix material 406 and coating 8 on the outer portion of hoisting member 400 and therefore is impregnated).  

Claims 6 and 16 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over the Fig. 4 embodiment of Breite in view of De Angelis and the Fig. 2 embodiment of Breite.
Regarding claim 6, the embodiment of Fig. 4 of Breite describes the limitations of claim 6, but does not explicitly describe wherein the core is formed by a pultrusion process.
In related art, the embodiment of Fig. 2 describes that the hoisting member can be formed by pultrusion (para. 0016).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the tension member of Figure 4 of Breite to form the core via pultrusion, as taught in Figure 2 of Breite, in order to aid in structurally positioning the CNT within the core as described para. 0016 of Breite. 
Regarding claim 16, the embodiment of Fig. 4 describes the limitations of claim 16 but does not explicitly describe further comprising forming the tension member via a continuous manufacturing process.  
In related art, the embodiment of Fig. 2 describes that the hoisting member can be formed by pultrusion (hoisting member can be manufactured by pultrusion, para. 0016).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the manufacturing process of Figure 4 of 
Claim 8, 9, 12 and 20 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over the Fig. 13 embodiment of Breite in view of the Fig. 4 embodiment of Breite and De Angelis.
Regarding claim 8, Breite describes a belt (hoisting member 1300) for suspending and/or driving an elevator car (this phrase is interpreted as intended use, although the belt is specifically described as being for use in an elevator system, para. 0030), comprising: a plurality of tension members (interior composite members 1320) extending along a length of the belt, each tension member including: a core (core 1302) including a plurality of load carrying fibers (strength component 1304) arranged in a matrix material (matrix material 1306);  and a jacket (coating 1314) at least partially encapsulating the plurality of tension members (1320) to retain the plurality of tension members; wherein the plurality of load carrying fibers (1320) comprise one or more of  glass (formed of carbon that may be combined with fiberglass, para. 0012), nylon, and polymer fibers. 
The embodiment of Fig. 13 of Breite does not explicitly describe an outer layer secured to the core including a plurality of outer fibers arranged around a perimeter of the core, the outer layer including one or more outer fibers arranged off-axis relative to the load carrying fibers of the core, wherein the plurality of outer fibers) are braided to form the outer layer and wherein at least some of the fibers of the outer layer extend in a direction non-parallel to the central axis of the core.

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the tension members of Figure 13 of Breite to include the sheathing of the embodiment of Fig. 4 of Breite in order to provide additional structural support to the hoisting members, as described in para. 0035 stating that the sheathing could be incorporated into any of the hoisting members previously described.
Breite does not explicitly describe that the fibers are arranged unidirectionally, substantially in a direction parallel to a tension member length.
In related art for elevator and other wires, De Angelis describes a synthetic fiber rope in which the fibers of the core 19 are laid unidirectionally, substantially in a 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the direction of the strands of Breite to be as described in De Angelis in order to maximize the properties of the carbon fiber (having high tensile strength), that is, to maximize the tensile strength of the strands, rather than twisting the strands.
Regarding claim 9, the belt of Breite as modified includes wherein the plurality of tension members (1320) are arranged along a lateral width of the belt (see Fig. 13 depicting arrangement of tension members 1320).  
Regarding claim 12, the embodiment of Fig. 13 of Breite describes the limitations of claim 12 but does not explicitly describe wherein the plurality of outer fibers are formed from the same material as the plurality of load carrying fibers.
In related art, the embodiment of Fig. 4 of Breite describes wherein the plurality of outer fibers (sheathing 412) are formed from the same material as the plurality of load carrying fibers (each can be made with aramid fiber, para. 0012, 0020).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the tension members of the embodiment of Fig. 13 of Breite to include the sheathing as described with respect to Fig. 4 of Breite, in order to provide additional structural support to the hoisting members (para. 0035).
Regarding claim 20, the member of Breite as modified includes wherein the matrix material (406) is intermingled with the outer layer (CNT surrounded or embedded in matrix material, para. 0019).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the Fig. 4 embodiment of Breite in view of De Angelis, the Fig. 2 embodiment of Breite and Pelto-Huikko et al. (US 20130206516).
Regarding claim 17, the method of Breite as modified describes all the limitations of claim 17 but does not explicitly describe cutting the tension member to a selected length.  
In related art, Pelto-Huikko describes cutting a length of rope for use in an elevator (claim 22).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Breite to include the step of cutting, as taught by Pelto-Huikko, in order to permit the tension member to be able to be sized for use with a particular elevator system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alasentie et al. (US 20140305745) is cited to show that various materials are equivalents of one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732